RESOLUCIÓN
La Sesión Especial de la Conferencia Judicial de Puerto Rico, que ha de tratar el tema de la independencia judicial, se ha de celebrar los días 6,.7 y 10 de octubre de 1988 en El Centro, Salón de Convenciones, San Juan, Puerto Rico.
De acuerdo con la resolución de este Tribunal de 14 de abril de 1988, el tema de la independencia judicial ha de tra-tarse en su más amplia dimensión, por lo que no ha de limi-tarse a las alternativas viables dentro del sistema constitu-cional vigente, sino que han de explorarse también alterna-tivas que requieran cambios constitucionales. Dentro de ese amplio marco de referencia se han de tratar principalmente las cuestiones siguientes:
(a) El concepto de la independencia judicial a la luz de la Constitución del Estado Libre Asociado de Puerto Rico y de la legislación vigente, incluso el estudio sobre las obligacio-nes éticas que van unidas a la independencia judicial y per-feccionamiento del principio de neutralidad política de la Judicatura.
(b) Criterios y métodos para la selección y nombra-mientos de jueces del Tribunal de Primera Instancia y el tér-mino de duración de los nombramientos.
(c) Sistema de evaluación judicial y proceso de renomina-ción de jueces.
(d) Autonomía presupuestaria de la Rama Judicial y su impacto sobre las condiciones de trabajo de los jueces. Este *359tema también abarcaría la autonomía administrativa de los recursos fiscales.
De conformidad con nuestra Resolución de 30 de junio de 1987, se crea un Comité Asesor sobre Independencia Judicial para evaluar, informar y hacer las recomendaciones que estime pertinentes en relación con el tema que ha de tratar la Conferencia Judicial en la Sesión Especial convocada, así como cualquier otra encomienda que le haga el Tribunal Supremo en relación con dicho asunto. El Comité Asesor sobre Independencia Judicial presentará su informe con recomen-daciones específicas para el 20 de septiembre de 1988 y ten-drá plena autonomía para, bajo la dirección de su presidente, organizarse en la forma que mejor convenga al descargo de su encomienda.
La integración de los miembros del Comité Asesor sobre Independencia Judicial que aquí se crea, a los fines de la Se-sión Especial convocada, será la siguiente:
Ledo. Rubén Rodríguez Antongiorgi, Presidente
Hon. Miguel A. Rivera Arroyo
Hon. Abner Limardo Sánchez
Hon. Ángel F. Rossy García
Hon. Pedro López Oliver
Hon. Ángel G. Hermida Nadal
Hon. Fernando Gierbolini Borelli
Hon. William F. Santiago Vázquez
Leda. Judith Berkan
Ledo. Carlos Ríos Gauthier
Ledo. Noel González Miranda
Ledo. Benjamín Rodríguez Ramón
Ledo. Samuel Céspedes
Ledo. Manuel Martínez Umpierre
Ledo. Salvador Antonetti
Ledo. José Enrique Otero
Ledo. Raúl González Díaz
*360Leda. Maggie Correa
Leda. Maricarmen Ramos de Szendrey
En el descargo de su encomienda, el Comité Asesor sobre Independencia Judicial podrá contar con el asesoramiento pericial que estime necesario.
La agenda específica de la Sesión Especial se fijará más adelante mediante resolución al efecto.

Publíquese.

Lo acordó el Tribunal y certifica el Secretario General Interino.
(.Fdo.) Heriberto Pérez Ruiz Secretario General Interino